U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2013 Commission File No. 00-51638 GULFSLOPE ENERGY, INC. (Exact name of the issuer as specified in its charter) Delaware 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 2500 CityWest Blvd., Suite 800 Houston,Texas 77042 (Address of Principal Executive Offices) (281) 918-4100 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of our common stock, as of August 14, 2013, was 569,166,666. EXPLANATORY NOTE GulfSlope Energy, Inc. (the “Company,” “we,” or “our” unless the context indicates otherwise) is filing this Amendment No. 1 on Form 10-Q (this “Amendment”) to our Quarterly Report on Form 10-Q for the three months ended June 30, 2013, as filed on August 14, 2013 (the “Original Filing”), to correct the comparative balance sheet information as of June 30, 2013, the statement of operations for the three months and nine months ended June 30, 2013, and the statement of cash flows for the nine months ended June 30, 2013 to reflect impairment of previously capitalized Exploration Costs. This correction resulted in the recording of of $1,959,128 and $14,542,055 impairment of oil and natural gas properties for the three months and nine months ended June 30, 2013, respectively, resulting in an increase in the net loss for the same amount for those periods. Per these changes, this Amendment includes the Restated Financial Statements and changes to the “Results of Operations” and “Liquidity and Capital Requirements” sections in “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations“ and "Item 4. Controls and Procedures."This Amendment on Form 10-Q/A only amends the Original Filing as noted above. This Amendment does not affect any other parts of or exhibits to the Original Filing, and no other information in the Original Filing, including the fiscal year ended September 30, 2012 financial statements or related notes to those financial statements, are amended hereby. Except for the amendments described above, this Amendment on Form 10-Q/A continues to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that occurred or facts that became known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context. Additionally, in connection with the filing of this Form 10-Q/A and pursuant to Securities and Exchange Commission (“SEC”) rules, we are including currently dated certifications. PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. June 30, 2013 C O N T E N T S Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Balance Sheets As of June 30, 2013 and September 30, 2012 (Unaudited) June 30, 2013 September 30, 2012 (As Restated) Assets Current Assets Cash $ $ Restricted Cash - Prepaid Expenses Total Current Assets Property, Plant, and Equipment (net) - Other Non-Current Assets - Total Non-Current Assets - Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Related Party Payable - Accrued Expenses and Other Payables - Loan from Related-Party Total Current Liabilities Accrued Expenses and Other Payables, Net of Current Portion - Total Liabilities $ $ Stockholders' Equity (Deficit) Preferred Stock; par value ($0.001); - - Authorized 50,000,000 shares none issued or outstanding Common Stock; par value ($0.001); Authorized 750,000,000 shares; 541,666,666 and 235,150,000 issued and outstanding, respectively Additional Paid-in-capital – shares to be issued - Additional Paid-in-capital Deficit accumulated duringthe exploration stage ) ) Total Stockholders' Equity (Deficit) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to condensed financial statements. 3 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Statements of Operations For the Three and Nine Months Ended June 30, 2013 and 2012, and For the Period from Inception through June 30, 2013 (Unaudited) (As Restated) For the three months ended For the three months ended (As Restated) For the nine months ended For the nine months ended (As Restated) Since Inception (12/12/03) through June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 June 30, 2013 Revenues $ - $ - $ - $ - $ Revenues from Related Parties - Total Revenue - Cost of Sales - Cost of Sales to Related Parties - Total Cost of Sales - Gross Profit - Impairment of oil and natural gas properties General & Administrative Expenses Net Loss from Operations ) Other Income/(Expenses): Interest Income - - Interest Expense ) Net Loss Before Income Taxes ) Provision for Income Taxes - ) Net Loss ) Loss Per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding – Basic and Diluted See accompanying notes to condensed financial statements. 4 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Statements of Cash Flows For the Nine Months Ended June 30, 2013 and 2012, and For the Period from Inception through June 30, 2013 (Unaudited) (As Restated) For the nine months ended June 30, 2013 For the nine months ended June 30, 2012 (As Restated) Since Inception (12/12/03) Through June 30, 2013 Net Loss $ ) $ ) $ ) Adjustments to reconcile net income/loss to net cash From Operating Activities: 14,542,055 - 14,542,055 Impairment of Oil & Natural Gas Property Depreciation - Stock Issued for Services Changes in Operating Assets and Liabilities (Increase)/Decrease in Prepaid Expenses and Other Assets ) ) Increase/(Decrease) in Accounts Payable Increase/(Decrease) in Accrued Expenses - Increase/(Decrease) in Related Party Payable ) Net Cash From Operating Activities ) ) ) Cash From Investing Activities Exploration Costs ) - ) Purchase of Equipment ) - ) Net Cash From Investing Activities ) - ) Cash from Financing Activities Loans from Shareholders Payment on Loans from Shareholders ) ) ) Restricted Cash (2,500,124 ) - ) Proceeds from Stock Issuances Proceeds from sale of stock (to be issued) - Net Cash From Financing Activities Net Increase/(Decrease) in cash Beginning Cash Balance - Ending Cash Balance $ $ $ Supplemental Schedule of Cash Flow Activities Cash Paid for Income Taxes $ - $ - $ Cash Paid for Interest $ - $ 60 $ Related Party Debt Forgiveness $ - $ - $ Stock Issued for Prepaid Expenses $ - $ $ Property contributed by shareholder $ - $ - $ Purchases of Development Capital Expenditures Through Issuance of Common Stock $ $ - $ Included in Accrued Expenses $ $ - $ Included in Accounts Payable $ $ - $ See accompanying notes to condensed financial statements. 5 GulfSlope Energy, Inc. (An Exploration Stage Company) Notes to Condensed Financial Statements June 30, 2013 NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS GulfSlope Energy, Inc. (the “Company,” “GulfSlope,” “our” and words of similar import), a Delaware corporation, is an independent energy company intent upon engaging in the acquisition, exploration, exploitation, development and production of crude oil and natural gas properties.To this end, theCompany entered the exploration stage on March 22, 2013 when it executed a master license agreement with TGS-NOPEC Geophysical Company (“TGS”) to license certain seismic data for the purposes of engaging in the exploration of oil and natural gas. NOTE 2 – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Restatement of June 30, 2013 Quarterly Results The Company determined that previously capitalized geological and geophysical costs (“G&G costs”) (presented within the consolidated balance sheet as “Oil and Natural Gas Properties, Full Cost Method of Accounting, Unproved Properties”) that were properly capitalized in accordance with full cost method accounting rules, should not be excluded from the depletion base as originally accounted for in accordance with the full cost rules defined in Regulation S-X Rule 4-10.As a result of including these G&G costs within the depletion base of the full cost pool the capitalized costs were effectively impaired since the Company did not yet own the specific leasehold properties or have established proven reserves.Though the Company determined that these G&G costs have provided value to the Company in identifying specific unevaluated properties it will attempt to acquire, accounting guidance requires the G&G costs to be included in the depletion base since the specific unevaluated properties had not been acquired by the Company as of the date these G&G costs were capitalized. Once the specific unevaluated properties are acquired by the Company, the cost of their acquisition and subsequent G&G costs, if any, that are directly associated with the acquired unevaluated properties will be capitalized within the full cost pool and excluded from the depletion base until proven reserves are established. As the Company did not have any specific and owned unevaluated properties as of June 30, 2013, the G&G costs are subject to the ceiling limitation test, resulting in immediate impairment.As a result, in the quarterly filing for June 30, 2013, operating expenses were understated in the amount of the previously capitalized G&G costs $1,959,128 and $14,542,055 for the three months and six months ended June 30, 2013, respectively.As a result, all previously capitalized G&G costs are impaired and reflected on the Company’s statement of operations as Impairment of Oil and Natural Gas Properties.Therefore, the Company is adjusting its previously reported March 31, 2013, balance sheet, statements of operations and cash flows in this restated June 30, 2013 quarterly filing. The following table reflects the impact of the above corrections to the condensed balance sheet as of June 30, 2013: As of June 30, 2013 As Reported Adjustments As Restated Oil and natural gas properties, full cost method of accounting, unproved properties $ $ ) $
